 

 

 

 

 

 

 

 

 

Case 1:17-cv-08412-RWL Document 64 Filed OSS SAC SBA oT 2
/ DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK x DATE FILED: 5-7 - | 4
PEDRO COMACHO HERNANDEZ, et al., :
17 CV 8412 (RWL)
Plaintiffs,
: ORDER
- against - : APPROVING SETTLEMENT
AND DISMISSING ACTION
POPPY’S DELI INC., et al.,
Defendants. :
xX

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.
§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint
letter request that the Court approve their settlement agreement, a fully executed copy of
which was submitted on May 9, 2019. A federal court is obligated to determine whether
settlement of an FLSA case under the court’s consideration is fair and reasonable and
the subject of an arms-length negotiation, not an employer's overreaching. See Cheeks
v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

The Court has carefully reviewed the Settlement Agreement as well as the parties’
letter. The Court has taken into account, without limitation, prior proceedings in this
action; the attendant risks, burdens, and costs associated with continuing the action; the
range of possible recovery; whether the Settlement Agreement is the product of arm's
length bargaining between experienced counsel or parties; the amount of attorney’s fees;
and the possibility of fraud or collusion. Among other attributes of the Settlement
Agreement, there are no confidentiality restrictions; the non-disparagement provision is

mutual and is acceptable subject to the understanding that it does not prohibit truthful
Case 1:17-cv-08412-RWL Document 64 Filed 05/09/19 Page 2 of 2

factual statements; the release is narrowly tailored; and the attorneys’ fees are within a
fair, reasonable and acceptable range. Considering all the circumstances, the Court finds
that the Settlement Agreement is fair and reasonable and hereby approved.

This case is dismissed without costs except as provided for in the parties’
settlement agreement.

SO ORDERED.

 

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: May 9, 2019
New York, New York

Copies transmitted to all counsel of record.
